DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 10 are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 – 3 and 6 – 7 recites limitation “a prescribed table.” It is unclear what a prescribed table is. Is it certain data value assigned table? If it is table what are the parameters for the column and row? Clarification is required. For the purpose of the examination, the Examiner construes any predetermined value would be applicable to the limitation of “a prescribed table.”
	Claims 4 – 5 and 8 – 10 depends from claims 1 – 3 and 6 – 7. Therefore, claims 4 – 5 and 8 – 10 carry same deficiency.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Hereinafter Kim (US 10139298).

As per claim 1, Kim teaches elements of:
a method for hands-on identification on a steering system having at least two subsystems which are connected to one another by at least one elastic connection, in which the at least one elastic connection has at least one respective static friction state and one respective sliding friction state for a respective set of external state variables (See at least column 4 line 20 – 38; In the case of the magnetic type torque sensor, when a driver rotates a steering wheel, an input column is rotated, a torsion bar is twisted, and an output column is rotated. In the instant case, the input column rotates more than the output column because the wheel friction is transmitted to the output column. In addition, the area of a first detection ring coupled to the input column, which is opposite to a second detection ring coupled to the torsion bar, is substantially unchanged, but the opposite area of a third detection ring coupled to the second detection ring and the output column is changed by the rotational difference between the input and output columns. Thus, the inductance values of a first coil provided to the second detection ring and a second coil provided to the third detection ring are changed. Therefore, the controller measures a change in the inductance value of the first coil with respect to the inductance value of the second coil to measure the rotational deviation between the steering wheel and the wheel), the method comprising:
exciting the steering system by an excitation vibration, which is generated by a controllable vibration generator and has a respective excitation amplitude and a respective excitation frequency, for a respective set of external state variables (See at least column 4 line 57 – column 5 line 13; he vibration generator 130 may be implemented with a motor. The vibration generator 130 is driven under control of the controller 150 to generate a vibration (reference vibration) having a predetermined magnitude on the steering wheel of the vehicle. The vibration generator 130 is controlled by a pulse width modulation (PWM) signal to generate the vibration (reference vibration) having the predetermined magnitude. The vibration generator 130 may be implemented with a motor provided separately to the steering wheel of the vehicle, with a motor provided in a motor driven power steering (MDPS) system provided in the vehicle, or with an active suspension (AS). In the instant case, the vibration caused by the AS is an up/down vibration. The BPF 140 band-pass filters the torque signal detected by the torque sensor 110 after the vibration generated by the vibration generator 130 is applied to the steering wheel. That is, only the torque signal in the vibration frequency band is passed. In the instant case, when the driver does not touch the steering wheel, the band-pass filtered torque signal meets the reference value, but when the driver touches the steering wheel, the bandpass filtered torque signal is attenuated to fail to meet the reference value), 
taking the respective excitation amplitude and the respective excitation frequency from a prescribed table for a currently present set of external state variables (See at least column 4 line 57 – column 5 line 13); 
controlling the vibration generator based on the respective excitation amplitude and the respective excitation frequency (See at least figure 4 line 61 – 64), 
measuring a reaction torque to the excitation vibration using a sensor (See at least column 5 line 4 – 12 and 35 – 45; The BPF 140 band-pass filters the torque signal detected by the torque sensor 110 after the vibration generated by the vibration generator 130 is applied to the steering wheel. That is, only the torque signal in the vibration frequency band is passed. In the instant case, when the driver does not touch the steering wheel, the band-pass filtered torque signal meets the reference value, but when the driver touches the steering wheel, the bandpass filtered torque signal is attenuated to fail to meet the reference value. … the controller 150 determines whether the driver is hands-off based on the change of the torque signal filtered by the BPF 140 (whether the torque signal is attenuated). In the instant case, the torque filtered by the BPF 140 indicates a torque signal detected by the torque sensor 110 after the reference vibration is applied to the steering wheel by the vibration generator 130), 
calculating a phase difference between the excitation vibration and the reaction torque (See at least column 6 line 1 – 13; The torque sensor value of a sinusoidal wave form is a torque value generated by the operation of the driver and is distributed between −0.2 and +0.2. Likewise, when the vibration generator 130 is activated at a time point of 12 seconds, as the result of applying the reference vibration to the steering wheel of the vehicle, it may be understood that a torque signal 210 corresponding to the vibration component is generated. In the instant case, it may be understood that the torque signal 310 is attenuated when compared with the torque signal 210 of FIG. 2. That is, it may be understood that the torque signal 310 does not meet the reference value), and 
either identifying a hands-off state by a value of the phase difference that is between 0° and 90°, or identifying a hands-on state by a value of the phase difference that is between 90° and 180° (See at least figure 3).

    PNG
    media_image1.png
    702
    581
    media_image1.png
    Greyscale

As per claim 2, Kim teaches elements of:
 providing the prescribed table, which contains the respective excitation amplitude and the respective excitation frequency for the respective set of external state variables by determining the respective transition region between the static friction state and the sliding friction state of the at least one elastic connection of the steering system, by way of the respective excitation frequency being selected from the respective frequency range between a first transition region for a steering system which is held by a driver and a second transition region for the steering system which is not held by the driver (See at least column 2 line 16 – 26, column 4 line 20 – 34 and line 57 – column 5 line 13), and 
ascertaining the respective excitation amplitude for a respective static friction level of the held steering system and a respective sliding friction level of the non-held steering system for the respective excitation frequency (See at least abstract), and 
selecting a respective table value for the respective excitation amplitude between the ascertained respective static friction and sliding friction levels  (See at least abstract).

As per claim 5, Kim teaches elements of:
 in which the steering system includes a steering wheel, steering column and torsion bar (See at least column 4 line 20 – 25).

	Claims 6 – 7 and 10 recites same or substantially similar claim elements as ones in claims 1 – 2 and 5. Therefore, claim 6 – 7 and 10 are rejected under same rationales of claims 1 – 2 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 4 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Osterwind et al. (Hereinafter Osterwind) (US 11173836).

	As per claim 3, Kim teaches all the limitations of the claimed invention but does not expressly teaches elements of :
in which the respective excitation frequency is selected in the prescribed table for the respective set of external state variables between a natural system frequency for a steering system which is not held by a driver and a natural system frequency for a steering system which is held by the driver.
Osterwind teaches elements of:
 in which the respective excitation frequency is selected in the prescribed table for the respective set of external state variables between a natural system frequency for a steering system which is not held by a driver and a natural system frequency for a steering system which is held by the driver (See at least column 3 line 18 – 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in which the respective excitation frequency is selected in the prescribed table for the respective set of external state variables between a natural system frequency for a steering system which is not held by a driver and a natural system frequency for a steering system which is held by the driver as taught by Osterwind in the system of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Kim and Osterwind teach element of: 
in which the respective set of external state variables is compiled from the following list: temperature, age, wear, and/or service interval (Osterwind, see at least column 3 line 44 – 54).

Claims 8 – 9 recites same or substantially similar claim elements as ones in claims 3 – 4. Therefore, claim 8 – 9 are rejected under same rationales of claims 3 – 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US 2020/0189655) teaches system for sensing hands-on or off of steering wheel and method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662